Citation Nr: 1742817	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-25 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) solely due to the service-connected psychiatric disorder from November 24, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the RO in St. Petersburg, Florida.  The July 2011 rating decision granted service connection for coronary artery disease (CAD), and assigned a 60 percent disability rating from July 26, 2006, and a 100 percent rating from November 24, 2010.  The July 2011 rating decision also awarded entitlement to a TDIU from November 15, 2006 to November 24, 2010, based on the now service-connected CAD; entitlement to a TDIU was discontinued from November 24, 2010, the effective date for the 100 percent rating for the service-connected CAD.

The Board's December 2011 decision noted that an award of a total schedular rating (100 percent) for a certain disability does not render moot the issue of entitlement to a TDIU for separate disabilities.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Board included entitlement to a TDIU from November 24, 2010, as one of the issues on appeal and remanded the matter to the RO for further development.  

In this case, for the period from November 24, 2010 to the present, the Veteran's only other service-connected disability is for dysthymic disorder, also claimed as posttraumatic stress disorder (PTSD), anxiety, and depression (psychiatric disorder); thus, in the Board's June 2015 decision, the Board reframed the issue on appeal as reflected on the Title page and remanded the matter to the RO for further development.  Unfortunately, for the reasons stated below, the Board must once again remand the matter to the RO.

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The issue of a TDIU from November 24, 2010 is REMANDED to the RO.  
REMAND

As discussed above, the Board's June 2015 decision remanded the issue of a TDIU from November 24, 2010 based solely on the service-connected psychiatric disorder to the RO for further development.  Specifically, the Board's June 2015 remand directives instructed the RO to send the claims file to a social industrial specialist in order to obtain a VA retrospective opinion with respect to the Veteran's employability from November 24, 2010, based solely on the severity of the service-connected psychiatric disorder.  The Board's June 2015 remand directives also included specific requests for the VA social industrial specialist to provide, such as findings regarding the Veteran's occupational limitations caused by the service-connected psychiatric disability, discussion of the Veteran's lay assertions of the effects of the symptomatology associated with the psychiatric disability, and discussion of the Veteran's work qualifications, employment history, and education level.

Upon remand, the Veteran was provided with a VA examination for mental disorders in October 2015, the report for which is associated with the record.  Subsequently, the October 2015 VA examiner, who is a clinical psychologist, provided an addendum opinion in April 2016.  In the April 2016 VA addendum opinion, the VA examiner restated some of the findings and conclusions reflected in the October 2015 VA examination report in addition to notes from past VA mental health treatment records and prior VA mental health examination reports.  The VA examiner then reiterated the conclusion in the October 2015 VA examination report that the Veteran's "[m]ental condition does not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodates physical limitations" and opined that it is less likely as not that the Veteran has a TDIU due to his service-connected dysthymic disorder.

Pursuant to the Board's June 2015 remand directives, the claims file was to be provided to a social industrial/occupational specialist for a retrospective opinion on the Veteran's employability based solely on the severity of the service-connected psychiatric disorder and in the context of his work qualifications, employment history, and level of education; however, the appeal was returned to the Board for adjudication in October 2016 without having obtained the requested opinion from a VA social industrial/occupational specialist that addressed the specific subject matters detailed in the Board's June 2015 remand directives.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the June 2015 remand directives were not complied with, and another remand is necessary in order to obtain the requested retrospective opinion from a VA social industrial or occupational specialist regarding the effects of the service-connected psychiatric disorder on employability for the period from November 24, 2010.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from April 2016.

Accordingly, the case is REMANDED for the following actions:

1.	Associate with the record all VA treatment records for the period starting from April 2016.

2.	Send the claims file to an industrial/occupational specialist for an opinion on the Veteran's employability based solely on the severity of his psychiatric disability for the period beginning November 24, 2010.  The claims file and a copy of this remand should be made available to the examiner.  

Following a claims file review, the specialist should provide findings regarding the occupational limitations caused solely by the Veteran's service-connected psychiatric disorder for the period from November 24, 2010.  The specialist is requested to provide the following:

a)	Document any reported education and work experience.

b)	Describe the functional impairment caused solely by the service-connected psychiatric disorder.

c)	Comment on the Veteran's ability to function in an occupational environment that is consistent with the reported work history.

The examiner should discuss the clinical findings and conclusions from any pertinent VA psychiatric examinations or other treatment records in the claims file, as appropriate.  The examiner should also address the Veteran's lay testimony and description of his symptomatology associated with his service-connected psychiatric disorder. 

The examiner should address the Veteran's work qualifications and employment history, as well as the level of education, as noted throughout the appeal period in the lay statements.  Any opinions provided should be without consideration of the Veteran's age, any non-service- connected disorders, or any service-connected disabilities other than the psychiatric disorder.  

A rationale should be given for all opinions and conclusions rendered.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so should be provided.

3.	Thereafter, readjudicate the TDIU issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






